t c memo united_states tax_court frederic w thrane jr petitioner v commissioner of internal revenue respondent docket no filed date robert j gumser for petitioner michael s hensley for respondent memorandum findings_of_fact and opinion gale judge respondent determined an income_tax deficiency of dollar_figure and a sec_6662 a accuracy-related_penalty of dollar_figure with respect to petitioner' sec_2001 taxable_year after unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure concessions the issue left for decision is whether petitioner is liable for an accuracy-related_penalty under sec_6662 with respect to the understatement_of_tax on hi sec_2001 federal_income_tax return we hold that petitioner had reasonable_cause and acted in good_faith with respect to the associated underpayment and is therefore not liable for an accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in pacific grove california petitioner was the sole shareholder of windsor capital mortgage corp windsor which was engaged in real_estate credit activities from its incorporation in through petitioner was employed full time as president of windsor during petitioner elected for windsor to be taxed under the provisions of subchapter_s of chapter subtitle a of the internal_revenue_code effective date and the election was in effect through petitioner concedes that he failed to report dollar_figure of ordinary_income in respondent concedes that petitioner did not have an additional dollar_figure of income determined for that year as had been reported to respondent on an erroneous form w- wage and tax statement issued to petitioner petitioner retained a certified public accounting firm oliva sahmel goddard osg to provide tax and accounting services both for windsor and for himself for osg provided tax and financial_accounting services to windsor including the preparation of windsor's federal_income_tax return and prepared petitioner's individual federal_income_tax return windsor employed a part-time bookkeeper accountant who served as the main point_of_contact between osg and windsor windsor and petitioner had been clients of osg for at least years at the time the returns were prepared philip wright was a certified_public_accountant employed by osg since in march of wright prepared windsor's audited financial statements for the year ended date the audited financial statements were signed by the osg audit partner thomas goddard and were prepared for among other reasons compliance with requirements set by the u s department of housing and urban development for mortgage lenders after completion of the audited financial statements wright prepared windsor' sec_2001 form_1120s u s income_tax return for an s_corporation the form_1120s was prepared using a tax_accounting computer_program that electronically stored the return matched debits and credits and allowed other osg personnel to electronically access the return after wright completed it the form_1120s was submitted to ronald sahmel an osg partner who reviewed and signed it as the preparer on date the form_1120s was then hand delivered to robert delgado at windsor's corporate offices he signed it on date in his capacity as windsor's corporate secretary and mailed it the form_1120s included a schedule_k-1 shareholder's share of income credits deductions etc for petitioner which reported that petitioner had ordinary_income of dollar_figure from windsor and had received dollar_figure in distributions a copy of the schedule_k-1 was issued to petitioner as filed the form_1120s did not separately state any amount for compensation of officers on line instead an aggregate figure of dollar_figure for all compensation both officers' and other employees' was listed on line salaries and wages less employment credits after the form_1120s was filed osg obtained information that windsor's officer compensation_for was dollar_figure thereafter dollar_figure was entered into the electronically stored version of the form_1120s on line as compensation of officers however no correlative_adjustment was made to line for salaries and wages less employment credits consequently the dollar_figure in officer compensation respondent received the form_1120s timely on date was counted twice as a deduction on the electronically stored version of the form_1120s resulting in an erroneous dollar_figure understatement of ordinary_income from windsor's operations on the electronically stored form_1120s namely dollar_figure rather than dollar_figure as petitioner was windsor's sole shareholder a corresponding error was carried through to the electronically stored version of the schedule_k-1 for petitioner so that it likewise reported dollar_figure rather than dollar_figure as petitioner's share of ordinary_income after the form_1120s had been filed sahmel prepared petitioner' sec_2001 form_1040 u s individual_income_tax_return following osg standard practice sahmel used the electronically stored version of petitioner's schedule_k-1 from windsor to prepare the form_1040 that version however contained the dollar_figure understatement of ordinary_income as dollar_figure rather than dollar_figure the erroneous dollar_figure figure for windsor's ordinary_income was entered once on a worksheet accompanying petitioner's schedule e supplemental income and loss on the worksheet the dollar_figure figure was offset by dollar_figure in supplemental business_expenses before being recorded on the face of the schedule e as dollar_figure in income from windsor the form_1040 was signed by sahmel as preparer and by petitioner opinion petitioner now concedes that he failed to report dollar_figure of income from windsor in we must decide whether he is liable for a sec_6662 accuracy-related_penalty based on a substantial_understatement_of_income_tax as determined by respondent see sec_6662 and b a substantial_understatement exists for this purpose if the amount of tax required to be shown on the return exceeds that shown by the greater of percent of the tax required to be shown or dollar_figure sec_6662 the commissioner has the burden of production under sec_7491 with respect to the liability of any individual for a penalty imposed by the internal_revenue_code and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner's determination as to the penalties is incorrect or that the taxpayer had reasonable_cause or substantial_authority for his position see id pincite sec_1_6664-4 income_tax regs the dollar_figure omission_of_income conceded by petitioner produces an understatement exceeding the greater of dollar_figure or percent of the tax required to be shown on his return accordingly respondent has satisfied his burden of production and petitioner bears the burden of establishing the applicability of the reasonable_cause exception a penalty under sec_6662 will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 and c income_tax regs an isolated computational or transcriptional error generally is not inconsistent with reasonable_cause and good_faith sec_1_6664-4 income_tax regs further reliance on the advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith reliance on professional advice or other facts however constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in 469_us_241 the supreme court held that because it requires no tax expertise to ascertain a deadline and meet it a taxpayer's reliance on a tax professional to make a timely filing of a return does not constitute reasonable_cause for a late filing of a return in so holding the supreme court also stated a corollary when an accountant or attorney advises a taxpayer on a matter of tax law it is reasonable for the taxpayer to rely on that advice id pincite whether reasonable_cause exists when the taxpayer has relied on an accountant or attorney to prepare a return correctly depends on the facts and circumstances see 115_tc_43 affd 299_f3d_221 3d cir compare 88_tc_654 reliance on accountant with complete information regarding taxpayer's business activities not reasonable_cause where taxpayer's cursory review of return would have revealed errors and 63_tc_149 reliance on accountant with complete information on transaction not reasonable_cause even where proper treatment of item requires a fair degree of expertise and sophistication with harrison v commissioner tcmemo_1998_417 taxpayer's reliance on accountant's computation of estimated_tax liability for purposes of extension request is reasonable_cause for late filing and drummond v commissioner tcmemo_1997_71 to same effect for extension request to same effect for other items where taxpayer's review of return would not have revealed errors affd in part and revd in part without published opinion 155_f3d_558 4th cir we need not and do not decide herein whether the holding in 63_tc_149 can be fully reconciled with 469_us_241 in appropriate circumstances nonetheless a taxpayer's reliance on his accountant's preparation of the return including the computations thereon may constitute reasonable_cause see harrison v commissioner supra drummond v commissioner supra in order for a taxpayer's reliance on professional advice to constitute reasonable_cause to negate a sec_6662 accuracy- related penalty the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment neonatology associates p a v commissioner supra pincite see also 425_f3d_1203 n 9th cir affg 121_tc_89 101_tc_225 affd 64_f3d_1406 9th cir on the basis of our review of all the facts and circumstances we conclude that petitioner had reasonable_cause with respect to the substantial_understatement in this case except for the single error arising from the inadvertent double- deducting of windsor's officer compensation osg competently prepared windsor's and petitioner's returns for there is no evidence of other defects in either for the year in issue or prior years thus petitioner's reliance on osg's competence was reasonably justified windsor which petitioner controlled employed a part-time bookkeeper accountant to serve as a contact with osg and osg prepared windsor's audited financial statements we are consequently satisfied that osg had full access to all necessary information and that the understatement on petitioner's return is not attributable to petitioner's failure to provide accurate information we also conclude that petitioner actually and reasonably relied in good_faith on osg's professional expertise respondent argues otherwise relying on metra chem corp v commissioner supra respondent seeks to draw a parallel between the instant case and metra chem where two taxpayer-shareholders of a c_corporation failed to report dollar_figure and dollar_figure respectively in cash dividends_paid to them by the corporation amounts which were large in relation to the taxpayers' other income over percent thereof the taxpayers argued that they had reasonable_cause for the omissions because they relied on their accountant to prepare their returns the accountant had also prepared the corporate return and had access to the corporate books showing the dividends we declined to find reasonable_cause for two reasons first reliance on professional advice constitutes reasonable_cause only where complex transactions are involved and reporting the receipt of cash dividends was not a complex transaction we reasoned second we noted that a review of the taxpayers' returns would have revealed the erroneous omissions metra chem is distinguishable from the instant case the computation of the income of a mortgage lending business conducted in s_corporation form which must be reported on the shareholders' individual returns without regard to whether it is distributed to them is a more complex undertaking than the straightforward reporting of a cash dividend received by a c_corporation shareholder the erroneous income figure for windsor dollar_figure appeared only on a worksheet to the schedule e attached to petitioner's form_1040 that figure required a further offsetting adjustment before being reported on the face of the schedule e as dollar_figure thus only a rather detailed tracing through the schedule e worksheet would have alerted petitioner to the error at issue moreover even assuming petitioner had spotted the erroneous dollar_figure income figure that number approximated the dollar_figure distributed to him from windsor during thus petitioner may have surmised as a layman relying on accountants that he was reporting as taxable_income from windsor the amounts distributed to him in sum the discrepancy here arose in the context of reporting a transaction an s_corporation shareholder's recognition of passthrough income from a mortgage_lender that was more complex and less transparent than that at issue in metra chem to be sure the dollar_figure discrepancy here was large but smaller in relative terms than the errors made by the taxpayers' accountants in harrison v commissioner supra who computed the taxpayers' estimated_tax liability for extension purposes as dollar_figure and dollar_figure for and respectively when the amount ultimately reported as due on the return was dollar_figure ultimately stipulated as dollar_figure and dollar_figure ultimately stipulated as dollar_figure respectively notwithstanding these discrepancies we concluded that the taxpayers in harrison had reasonable_cause for late filing as a result of their reliance on their accountants to perform the calculations of estimated_tax necessary to obtain extensions finally as noted above the regulations provide that an isolated computational error generally is not inconsistent with reasonable_cause and good_faith the error underlying petitioner's income omission of dollar_figure wherein his accountants failed to remove that amount from salaries generally when they separately_stated it as officer compensation in the electronically stored version of petitioner's s corporation's form_1120s resembles the kind of isolated computational error generally intended to give rise to relief we accordingly hold that petitioner had reasonable_cause for the understatement attributable to his failure to report dollar_figure of income from windsor in to reflect the foregoing and after concessions by both parties decision will be entered under rule
